Citation Nr: 0522174	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  99-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from January 1963 to 
January 1967.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for DDD of the 
lumbosacral spine.

The Board remanded this case to the RO in November 2000, and 
again in September 2003, for further development and 
consideration.

Unfortunately, however, because still further development is 
required, this case is again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In his substantive appeal to the Board (VA Form 9), received 
in November 2002, the veteran requested a hearing at the RO 
before a Member of the Board - now called a Veterans Law 
Judge (VLJ).  This type of hearing is often referred to as a 
travel Board hearing.  But he subsequently indicated in 
December 2002 that he wanted a videoconference hearing, 
instead, which is also before a VLJ of the Board.  There is 
no indication in the claims file, however, that the RO ever 
scheduled him for a videoconference hearing, as he requested, 
nor is there any indication he has withdrawn this request.  
So despite the further delay this will cause in deciding his 
appeal, a videoconference hearing must be scheduled.  See 
38 C.F.R. § 20.700(a) (2004).



Accordingly, this case is REMANDED for the following 
additional action:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity (according to the docket 
number of his appeal), and send him a 
letter notifying him of the date, time, 
and location of this hearing.  Put a copy 
of this letter in his claims file.  And 
if, for whatever reason, he withdraws his 
request for this hearing or does not 
appear for it on the date scheduled, also 
document this in the claims file.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  No action 
is required of the appellant until he receives further 
notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

